Citation Nr: 0813548	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-06 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for lumbosacral strain.


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1995 to June 
2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that assigned a noncompensable rating for 
lumbosacral strain, effective June 16, 2005.  By an April 
2006 rating decision, the RO increased the rating to 10 
percent, effective June 16, 2005.  This did not satisfy the 
veteran's appeal.

Although other issues were also addressed in the Statement of 
the Case, the veteran thereafter limited his appeal to the 
issue of entitlement to a higher initial rating for 
lumbosacral strain. 


FINDINGS OF FACT

1.  The veteran's lumbosacral strain is manifested by 
limitation of motion; but forward flexion is not limited to 
60 degrees or less and the combined range of motion is not 
limited to 120 degrees or less.

2.  The disability is not productive of an abnormal gait or 
abnormal spinal contour.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for lumbosacral strain have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the case at hand, the veteran was provided the required 
notice, to include notice pertaining to the effective-date 
element of the claim, in a March 2006 letter.  Although he 
was not specifically informed in this letter that he should 
submit any pertinent evidence in his possession, he was 
informed of the evidence that would be pertinent and 
requested to submit such evidence or to provide the 
information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that this letter put him on notice of the fact that 
he should submit any pertinent evidence in his possession.

Although the veteran was not provided the required notice 
until after the initial adjudication of the claim, the Board 
finds that there is no prejudice to the appellant as a result 
of the timing of this letter.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
receipt of all pertinent evidence, the RO readjudicated the 
veteran's claim.  There is no indication in the record or 
reason to believe that the ultimate decision of the RO would 
have been different had complete VCAA notice been provided at 
an earlier time.

The record also reflects that the veteran's service medical 
records have been obtained and he has been afforded 
appropriate VA examinations.  He has not identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  
Therefore, the Board finds that VA has complied with the duty 
to assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non-prejudicial to the veteran.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  

Lumbosacral strain is to be evaluated under the general 
rating formula for rating diseases and injuries of the spine 
(outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5237.  

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  An evaluation of 10 percent is warranted if forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees; the combined range of motion 
of the thoracolumbar spine is greater than 120 degrees but 
not greater than 235 degrees; there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or if there is a vertebral 
body fracture with loss of 50 percent or more of the height.  
A 20 percent evaluation is warranted if forward flexion of 
the thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2007).

Analysis

The veteran contends, in essence, that his chronic lower back 
pain limits the range of motion in his spine and therefore he 
is entitled to a higher disability rating.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

In a September 2005 VA examination, the veteran complained of 
low back pain that ached after sitting or standing for long 
periods of time and picking up heavy objects.  He reported a 
mild ache which may occasionally become more intense, 
although he did not take medication for this condition.  He 
also reported no decrease in range of motion in the spine 
during flare-ups and no effect on the usual daily activities.  
A physical examination of the lumbosacral spine disclosed a 
normal range of motion with flexion from 0 to 90 degrees, 
extension from 0 to 30 degrees, left and right lateral 
flexion from 0 to 30 degrees and left and right rotation from 
0 to 45 degrees.  With repetitive movement against resistance 
the range of motion did not decrease and function was not 
impaired.  The findings also included normal anatomy, 
musculature and strength; no deformities; a supple spine; and 
an asymptomatic range of motion.  The examiner also stated 
that the lumbosacral spine had no effect on the veteran's 
usual occupation or daily activities.  X-rays taken of the 
lumbar spine revealed bilateral pars interarticularis defects 
in L5 leading to very mild grade I anterolisthesis at L5-S1.  
The veteran was diagnosed with lumbosacral spine strain, 
grade I anterolisthesis at L5-S1.

In a March 2006 VA examination, the veteran complained of 
pain in the small of the low back, not severe enough to be 
incapacitating or cause him to seek health care or take 
medication.  He reported that flare-ups cause his back to 
hurt a little more.  He also reported being fully independent 
in usual activities of self care, school and business.  

A physical examination disclosed that when viewed in 
ambulation the spine appeared strait in plumbline with 
slightly decreased fluidity of motion and no asymmetry.  The 
range of motion testing revealed forward flexion of 0 to 80 
degrees, slowed by pain from 70 to 80 degrees, extension of 0 
to 25 degrees, slowed by pain from 20 to 25 degrees, left and 
right lateral flexion of 0 to 30 degrees with pain at 30 
degrees and left and right rotation of 0 to 30 degrees with 
pain at 30 degrees.  Repeated and resisted motion did not 
further limit range of motion or function and the veteran was 
able to maintain the same degrees of motion after several 
trials.  The findings also included a preserved contour, 
normal gait and mild localized tenderness to palpitation 
along the right paravertebral muscles without overt spasm.  
The examiner also reviewed the September 2005 X-rays and 
diagnosed the veteran with chronic mechanical low back 
strain.

In summary, the current clinical findings of record reflect 
that the veteran has limited motion due to pain.  While the 
objective findings of the September 2005 VA examination are 
considered to be within a normal range of motion, the veteran 
was found to have sufficient limitation of motion on the 
March 2006 VA examination to justify the assignment of a 10 
percent rating.  Specifically, forward flexion was to 70 
degrees and the combined range of motion was 195 degrees.  
These findings reflect the additional functional impairment 
due to pain.  

The testing did not disclose any additional functional 
impairment due to fatigue, weakness, incoordination, or 
excess fatigability.  In this regard, the Board notes that 
the veteran's range of motion did not decrease following 
repeated and resisted motion.  In addition, the veteran only 
reported that flare ups caused his back to hurt a little more 
and he denied that the disability has a significant impact on 
his daily activities.  Neither the March 2006 VA examination 
report nor any other objective evidence of record shows that 
the veteran has limitation of forward flexion to 60 degrees 
or less or that his combined range of motion is 120 degrees 
or less.  In addition, neither examination disclosed muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, nor is this otherwise shown by 
the evidence of record.  

Accordingly, when all pertinent disability factors are 
considered, it is never the less clear that the disability 
does not warrant more than a 10 percent rating under the 
schedular criteria.  Consideration has been given to 
assigning a staged rating; however, at no time during the 
period in question has the disability warranted a compensable 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for this disability and 
that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.

						(CONTINUED ON NEXT PAGE)




ORDER

An evaluation in excess of 10 percent for lumbosacral strain 
is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


